Citation Nr: 0804442	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  07-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether a timely Notice of Disagreement (NOD) was filed 
regarding the Department of Veteran's Affairs Regional Office 
(RO) decision of December 1994.

2.  Entitlement to an effective date for death pension, 
earlier than November 25, 2005.

3.  Entitlement to disability pension for accrued purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to May 1945, 
August 1944 to November 1944, and December 1944 to August 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

An RO hearing was held in April 1995.  A transcript of the 
hearing has been associated with the claim file.

The issues of entitlement to an earlier effective date for 
death pension, and entitlement to non-service connected 
disability pension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO issued an administrative decision on the issue of 
entitlement to benefits in December 1994.

2.  The correspondence from the appellant, styled as a notice 
of disagreement (NOD) was received by the RO inn August 1995.



CONCLUSION OF LAW

A notice of disagreement, with respect to an administrative 
decision dated December 1994 was timely filed.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.301, 20.302, 20.304, 20.305, 20.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant 
case, the jurisdictional issue is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

The appellant filed applications for dependency and indemnity 
compensation, death pension and accrued benefits in August 
and October 1994.  

The RO issued an administrative decision in December 1994 
denying death pension benefits.  The appellant was provided 
an appellate rights statement.

In a letter dated in August 1995 and received by the RO that 
same month the appellant noted that she informed the RO of 
her notice of disagreement on the basis that she believed her 
husband had already submitted all the evidence in support of 
his claim prior to his death.  

The Board notes that appellate review will be initiated by a 
NOD and completed by a substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  In addition, 
a NOD shall be filed within one year from the date of the 
mailing of notice of the result of initial review or 
determination.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a) (2007).  Such notice must be in writing and be 
filed with the activity which entered the determination, 
usually referred to as the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 7105(b)(1); 38 C.F.R. §§ 20.201, 
20.300 (2007).  A NOD postmarked before the expiration of the 
one-year period will be accepted as timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305 (2005).  Further, 
the NOD may be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 
(2007).

The threshold question to be answered is whether the 
appellant submitted a timely and valid NOD.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2007); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task).  
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).

An NOD must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ), 
i.e. the RO; (2) be filed in writing; (3) be filed with the 
AOJ; (4) be filed within one year after the date of mailing 
of notice of the AOJ decision; and (5) be filed by the 
claimant or the claimant' s authorized representative.  While 
special wording is not required, an NOD must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).

In this case, the Board finds that the August 1995 letter 
from the appellant is a valid NOD to the December 1994 
administrative decision.  This statement was submitted to the 
RO, it expressed a dissatisfaction with the RO's decision by 
specifically stating she disagreed with the decision, and 
provided a reason as to why she disagreed with the decision.  

Even though the August 1995 letter from the appellant did not 
specifically say "I want to appeal," the Board finds that 
it is clear that the appellant was dissatisfied with the RO's 
decision and wanted to appeal said decision.  The Board finds 
that the appellant has submitted a timely NOD as to the claim 
for entitlement to burial benefits.  


ORDER

A notice of disagreement with a December 1994 administrative 
decision was timely filed.


REMAND

As stated above, in August 1995, VA received a timely notice 
of disagreement with regard to the December 1994 
administrative decision denying benefits.  The RO did not 
issue a statement of the case at that time.  A statement of 
the case should have been issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board further notes that since the 
initial denial of December 1994 the RO has granted 
entitlement to non-service connected death pension benefits 
with an effective date of November 2005, while still denying 
non-service connected disability pension for accrued 
benefits.  The appellant is appealing the effective date 
assigned to the grant of non-service connected death pension 
and the denial of entitlement to non-service connected 
disability pension for accrued purposes.  As the Board has 
determined that a timely NOD was filed in August 1995, the RO 
must reassess both issues and issue a supplemental statement 
of the case.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate and issue a 
supplemental statement of the case 
regarding the issues of entitlement to 
an earlier effective date for the grant 
of death pension and entitlement to 
disability pension for accrued purposes.

The appellant is informed that she has 60 days within which 
to answer the supplemental statement of the case.  If upon 
completion of the above action the decision remains adverse, 
the case should be returned, if necessary, after compliance 
with requisite appellate procedures.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


